Citation Nr: 0703637	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-17 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In January 2003 the veteran appeared and testified at an RO 
hearing in San Juan, Puerto Rico.  The transcript of that 
hearing is of record.

This matter was initially before the Board in January 2005, 
at which time it was remanded for medical records dating from 
January 1973 from the Brooklyn, New York Veterans' Affairs 
Medical Center.  Response from that facility dated in April 
2005 advises that, after an "extensive search," there is no 
record of the veteran in their healthcare system.


FINDINGS OF FACT

1.  In a rating decision dated in November 1994 the RO denied 
the veteran's claim for service connection for a low back 
disorder.  Although the veteran filed a notice of 
disagreement in May 1995, a substantive appeal was never 
filed.

2.  The November 1994 rating decision denying service 
connection for a low back disorder is final.

3.  Evidence submitted by the veteran or obtained by the RO 
pursuant to the veteran's request to reopen his claim for 
entitlement to service connection for a low back disorder is 
duplicative and/or redundant.


CONCLUSION OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a low back 
disorder has not been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Under applicable criteria, a claim that is 
the subject of a prior final denial may be reopened if new 
and material evidence is received with respect to that claim.  
If the claim is thus reopened, it will be reviewed on a de 
novo basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991). 

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).

Analysis.  In November 1994 the RO denied the veteran's claim 
for service connection for a back condition/spondyloarthrosis 
and herniated nucleus pulposus.  Evidence reviewed at that 
time included service medical records and VA medical records 
dating from 1994.  Although the record shows that the RO duly 
sent the veteran a statement of the case in response to the 
veteran's notice of disagreement, there is no record of a 
timely filed substantive appeal.  Accordingly, the November 
1994 rating decision is final.  38 C.F.R. § 20.1103.

In March 2001 the veteran requested that his claim for 
service connection for a low back disorder be reopened.  
Evidence submitted by the veteran and/or obtained by VA 
pursuant to that claim includes the following:

*	VA hospital and outpatient treatment records dating from 
September 1994 to April 2005, and from February to March 
2006 
*	Report of x-rays of the lumbar spine taken November 1992
*	Report of MRI of the lumbar spine done in May 1993 
*	Report of MRI of the cervical spine done in June 2001 
*	Report of x-rays of the lumbar spine taken November 2002
*	Report of MRI of the lumbar spine done in December 2002 
*	Letter from a private treating physician (Dr. Cardona) 
dated in December 2002
*	Report of x-rays of the lumbar spine taken July 2003
*	Letter from a private treating physician dated in June 
2004
*	Report of MRI of the lumbar spine done in June 2004 
*	Report of MRI of the lumbar spine done in June 2005 

This evidence is duplicative and/or redundant of that already 
of record in that it merely reiterates facts previously known 
and considered; i.e., that the veteran received treatment in 
December 1970 for low back pain; that the veteran has a low 
back disorder which onset circa. 1990, and that the veteran 
underwent back surgery in 1994.  As such, the evidence is 
neither new nor material.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in March 2001, March 2005, 
and April 2006 satisfied the duty to notify provisions.  
Service medical records have been obtained and made a part of 
the file.  VA and private treatment records have also been 
obtained and made a part of the file.  Reasonable efforts 
have been made to obtain all records identified by the 
veteran, including those that were the primary basis for the 
previous Board Remand.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a low back disorder and the 
request to reopen the claim is denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


